Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 6/15/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 2-3 and 6-9 are allowed.
Regarding independent claim 2 and the dependent claims, the prior art fails to teach or suggest a method of preparing seasoned raw pollock, the method comprising: (a) cutting pollock flesh of raw pollock of which skin has been removed; (b) preparing a salt mixture by adding of Euphorbia humifusa powder and Dryopteris crassirhizoma powder to 2.5 to 4.5 % (w/v) of deep sea water brine, wherein the amount of each of Euphorbia humifusa powder and Dryopteris crassirhizoma is in the range of 0.8% to 1.2% based on the weight of deep sea water brine; (c) salting the pollock flesh cut in process (a) in the salt mixture prepared in process (b) for 10 hours to 14 hours; (d) preparing a vinegar mixture by adding Ixeris dentata powder and Andros ace umbellata powder to 8 to 12% (v/v) vinegar water, wherein each of Ixeris dentata powder and Androsace umbellata powder is in a range of 0.8% to 1.2% based on the weight of the  vinegar water; (e) performing fermentation by immersing the pollock flesh, which has been salted in the salt mixture in process (c), in the vinegar mixture prepared in process (d) for 10 hours to 14 hours; and  (f) based on 100 parts by weight of the seasoned raw pollock, mixing 45 parts by weight to 55 parts by weight of the pollock flesh fermented in process (e) with 6 parts by weight to 8 parts by weight of salt, 12 parts by weight to 18 parts by weight of red pepper powder, 3 parts by weight to 4 parts by weight of garlic, 1.2 parts by weight to 1.8 parts by weight of ginger, 2 parts by weight to 4 
The closest prior art of Moon (KR 10-973678) is generally directed to a method of "naturally" seasoned salted fish parts, including salted female pollock fish roe (eggs), intestines, gonads, etc., however, fails to teach the method comprising: (a) cutting pollock flesh of raw pollock of which skin has been removed; (b) preparing a salt mixture by adding of Euphorbia humifusa powder and Dryopteris crassirhizoma powder to 2.5 to 4.5 % (w/v) of deep sea water brine, wherein the amount of each of Euphorbia humifusa powder and Dryopteris crassirhizoma is in the range of 0.8% to 1.2% based on the weight of deep sea water brine; (c) salting the pollock flesh cut in process (a) in the salt mixture prepared in process (b) for 10 hours to 14 hours; (d) preparing a vinegar mixture by adding Ixeris dentata powder and Andros ace umbellata powder to 8 to 12% (v/v) vinegar water, wherein each of Ixeris dentata powder and Androsace umbellata powder is in a range of 0.8% to 1.2% based on the weight of the  vinegar water; (e) performing fermentation by immersing the pollock flesh, which has been salted in the salt mixture in process (c), in the vinegar mixture prepared in process (d) for 10 hours to 14 hours; and  (f) based on 100 parts by weight of the seasoned raw pollock, mixing 45 parts by weight to 55 parts by weight of the pollock flesh fermented in process (e) with 6 parts by weight to 8 parts by weight of salt, 12 parts by weight to 18 parts by weight of red pepper powder, 3 parts by weight to 4 parts by weight of garlic, 1.2 parts by weight to 1.8 parts by weight of ginger, 2 parts by weight to 4 parts by weight of  sugar, 12 parts by weight to 18 parts by weight of syrup, 2 parts by weight to 4 parts by weight of  vinegar, and 1 part by weight to 3 parts by weight of sesame.
Moon (KR 10-973678) is generally directed to a form of luxurious caviar with the only seasoning being natural sea salt.  Moon (‘678) is not directed to caviar but rather the meat portion of the fish.  These are completely different types of foods.
Ha (KR 10-20120134811) also is not directed to caviar.  Ha (‘811) is generally directed to a sauce that can be seasoned with fish and other flavorings.  The sauce with added fish can include pollock.  The product produced by Ha’s (‘811) method is significantly different than the product produced by Moon (‘678).  
No reasonable person would add the vast quantities of seasonings as claimed and taught by Ha (‘811) to the luxurious “natural” caviar as taught by Moon (‘678).  The natural condition of Moon’s (‘678) caviar is critical to its consumer attraction.  Adding the seasoning as taught by Ha (‘811) would render Moon’s (‘678) food unsuitable for its intended purpose.  
The secondary references of record do not teach or suggest the combined limitations not taught by Moon (‘678).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
June 15, 2021